                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID BROWN AND KIRSTIN                 :           CIVIL ACTION
BROWN, h/w, Individually and as         :
Guardians of Justin Brown               :
                                        :
       v.                               :
                                        :
BOARD OF DIRECTORS OF ROSE TREE :
MEDIA SCHOOL DISTRICT, ROSE TREE :
MEDIA SCHOOL DISTRICT, PENNCREST :
HIGH SCHOOL, STEVEN SILVA, ALISA :
HERMAN-LIU, LYNNE LOUISE HEALY          :
a/k/a Lynne Louise Healy-Castagna and :
CHRISTOPHER CATAGNA, Individually :
and as Parents/Legal Guardians of Minor :
Defendant J.H., J.H., A Minor, CYNTHIA :
MARTIN and JOHN DOE, Individually       :
and as Parents/Legal Guardians of       :
Minor Defendant A.H., A.H., A Minor     :           NO. 19-836

                                         ORDER

      NOW, this 30th day of December, 2019, upon consideration of the Defendant,

John Doe’s Motion to Dismiss Plaintiffs’ Amended Complaint Pursuant to Fed. R. Civ. P.,

12(b)((1) (Document No. 37), the Defendant, Cynthia Martin’s Motion to Dismiss Plaintiffs’

Amended Complaint Pursuant to Fed. R. Civ. P. 12(b)(1) (Document No. 38), and the

Defendant, Minor A.H.’s Motion to Dismiss Plaintiffs’ Amended Complaint Pursuant to

Fed. R. Civ. P. 12(b)(1) (Document No. 39), and the plaintiffs’ response to the motions, it

is ORDERED that the motions are GRANTED.

      IT IS FURTHER ORDERED that this action is DISMISSED WITHOUT

PREJUDICE to the plaintiffs’ right to transfer the action to the Pennsylvania courts.



/s/ TIMOTHY J. SAVAGE J.
